DETAILED ACTION

Applicants’ response filed 7/19/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Prior rejections under 35 USC 101 are withdrawn in view of amendments/remarks. 
Prior rejections under 35 USC 112 are maintained in view of amendments/remarks. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 7/19/2021 have been fully considered but they are not fully persuasive. The rejections have been reformulated below in view of amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    347
    634
    media_image1.png
    Greyscale

The claim states, “…generating, by the processor of the apparatus, at least one first check block of a first parity block, the first parity block comprising a plurality of first check blocks inclusive of said at least one first check block, each first check block determined from a respective set of bits that includes at least one bit from each of the plurality of first code blocks…”
It is not clear how the first check block is generated of the first parity block. Are the first parity block and the first check block not the same? What is the difference between the check block and the parity block? Both are used to determine errors. 
How can the first check block be generated from a first parity block when the first parity block contains a plurality of first check blocks that includes the first check block? In other words, how can you generate something from itself? Is first check block being selected from the first parity block? Is the first check block selected from the first parity block? 
This limitation is unclear and does not appear to follow the spec/drawings, for example, figures 3-5.
Independent claims 10 and 19 are rejected for similar reasons and require corrections as well. Respective dependent claims 2-9, 11-18 and 20 are rejected at least based on dependency. 
Corrections are requested. 

















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112